Citation Nr: 1514690	
Decision Date: 04/06/15    Archive Date: 04/21/15

DOCKET NO.  12-25 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the previously denied claim of entitlement to service connection for Type II diabetes mellitus, to include as due to in-service herbicide exposure.

2.  Entitlement to service connection for prostate cancer, to include as due to in-service herbicide exposure.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty from July 1964 to July 1967 and from July 1971 to July 1988.

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from December 2011 and April 2013 rating decisions of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The Veteran perfected timely appeals of these issues.

In February 2015, the Veteran was afforded his requested Board videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A copy of the hearing transcript has been associated with the claims file.  

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the claims can be properly adjudicated.   

Initially, at his February 2015 Board hearing, the Veteran reported recent treatment for his Type II diabetes mellitus and prostate cancer by Dr. S.R., a private physician.  During the course of this appeal, attempts to obtain these private treatment records have not been made.  The Veteran submitted a September 2011 statement from Dr. S.R., but none of the treatment records from this physician are of record.  Accordingly, on remand, attempts to obtain these recent and pertinent private treatment records should be made by the AOJ.  See 38 U.S.C.A. 
§ 5103A(a)(1), (b)(1), (c)(1) (West 2014).

Additionally, the most recent VA treatment records are dated from November 2014 at the VA Medical Center (VAMC) in Oklahoma City, Oklahoma.  Upon remand, all pertinent VA treatment records since this date must be obtained.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1); Loving v. Nicholson, 19 Vet. App. 96, 101-03 (2005).

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and obtain the name and address of his private physician, Dr. S.R., in Oklahoma who has recently treated him for his Type II diabetes mellitus and prostate cancer (which was referenced in the February 2015 Board hearing).  If the Veteran provides the appropriate authorization, then obtain the private audiological treatment records and associate them with the claims file.

If no additional medical evidence is located, a written statement to that effect should be requested for incorporation into the record.

2.  Obtain all pertinent treatment records from the VAMC in Oklahoma City, Oklahoma, dated since November 2014.

Ensure that the Veteran has not been treated by any other local VAMCs.

If no additional medical records are is located, a written statement to that effect should be requested for incorporation into the record.

3.  After the above actions have been completed, readjudicate the Veteran's claims.  If the claims remain denied, issue to the Veteran and his representative a Supplemental Statement of the Case.  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

